Citation Nr: 1332051	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-02 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

Aaron Bill, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1986 to July 1990, and in the Army National Guard February 2002 to February 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran did not sustain an injury or disease of asthma during ACDUTRA, and no symptoms of asthma were evident during a period of ACDUTRA.

 2.  The Veteran did not sustain a relevant injury during INACDUTRA.


CONCLUSION OF LAW

Service connection for asthma is not warranted.  38 U.S.C.A. §§ 101(21), (24), 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. 38 C.F.R. §§ 3.6, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 
2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The appellant was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  An April 2008 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The appellant has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs), private medical records, and the Veteran's own lay statements have been secured.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2013).

Service Connection for Asthma

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2)  as a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78  (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1).

Presumptive periods do not apply to ACDUTRA or INACDUTRA. Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  38 C.F.R. § 3.6(c)(1).

An individual who has served on active duty is a veteran while an individual who has served only on ACDUTRA and/or INACDUTRA must establish a service-connected disability in order to achieve veteran status.  Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., the veteran's periods of active duty) does not obviate the need to establish that he is also a "veteran" for purposes of periods of ACDUTRA where the claim for benefits is premised on those periods of ACDUTRA. See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  In order to establish "veteran" status and be eligible for service connection for disability during inactive service, the record must establish that he was disabled from an injury (though not disease) incurred or aggravated during INACDUTRA. Id; see also Paulson, 7 Vet. App. at 470; Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

The Veteran filed the claim in this case in March 2008 seeking service connection for asthma.  The Veteran contends that he either had asthma or aggravated asthma during his Army National Guard service from February 2002 to February 2003, and that he was unable to continue his service because of the disability.  The Veteran makes no argument and no evidence tends to demonstrate that asthma was incurred in or is in any way related to his period of active service from 1986 to 1990.  

After a review of all the evidence, lay and medical, the Board finds that service connection for asthma is not warranted.  The Veteran has written that he suffered from shortness of breath and other pulmonary issues during a period of ACDUTRA, possibly sometime between July 2002 and August 2002.  The Board remanded the instant appeal to the RO/Appeals Management Center (AMC) in May 2013 requesting verification of the Veteran's ACDUTRA dates from both the National Personnel Records Center (NPRC) as well as the Pennsylvania Army National Guard.

In the response received from the Pennsylvania Army National Guard dated June 2013 and the NRPC dated July 2013, each confirmed that no periods of ACDUTRA were verifiable for the Veteran between February 2002 and September 2002, the timeframe within which the Veteran claims his asthma symptoms began.  The record does not indicate that the Veteran has submitted any competent medical evidence to support a showing that he suffered a pulmonary disease during a period of ACDUTRA or an injury of any kind either during a period of ACDUTRA or INACDUTRA that would have caused his claimed asthma disability.  Since the ACDUTRA claimed by the Veteran is unverified, no period of ACDUTRA is demonstrated.  

While periods of INACDUTRA are shown in this case, an "injury" must be shown to have occurred during INACDUTRA in order to advance a claim for a service-connected disability.  In this case, the evidence shows no such relevant injury during a period of INACDUTRA, or even assertion of such injury.

Futhermore, the Veteran indicated no pulmonary problems during a physical examination in February 2002 on his medical history but indicated pulmonary issues on his medical history during a physical examination in June 2002.  The examining officer, however, noted no pulmonary abnormalities for the Veteran at either the February or June examinations.  Specifically of note, while on the June 2002 medical history the Veteran vaguely noted he had symptoms of pulmonary problems, the history did not indicate the date of the symptoms to associate them with any period of INACDUTRA, and did not include any mention of relevant "injury" during a period of INACDUTRA.  

Additionally, the record shows the Veteran did not have asthma before 2002.  Notwithstanding the Veteran's contention that he aggravated himself "due to the strenuous demands physically" during a period of ACDUTRA, such period of ACDUTRA is not demonstrated, and no relevant injury or disease is shown during ACDUTRA.  The Veteran was seen in September 2002 by a Dr. L.A. regarding "acute asthma exacerbation."  While this evidence shows asthma that overlaps the timeframe that the Veteran was in the Pennsylvania Army National Guard, the evidence does not show a relevant "injury" to cause the asthma during a period of INACDUTRA. For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for service connection for asthma, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for asthma is denied. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


